TAYLOR, Presiding Judge.
Richard B. Crenshaw was convicted of escape in the third degree and was sentenced to 10 years’ imprisonment. The evidence indicated that Crenshaw escaped from the custody of a state trooper. It appears that the arrest of Crenshaw by the trooper was made by him without an arrest warrant for a misdemeanor not committed in his presence. Talley v. State, 479 So.2d 1305 (Ala.1985). The state concedes error. No conflict exists in the position of the appellant and that of the appellee. Therefore, this cause is reversed and remanded.
REVERSED AND REMANDED.
All the Judges concur.